Citation Nr: 0923406	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  07-04 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1942 to 
September 1945.  He died in August 2005, at the age of 83.  
The appellant is his widow (surviving spouse).  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In November 2006, the appellant testified at a personal 
hearing over which a hearing officer of the RO presided.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Board is remanding the cause of death claim to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.  The Board will 
decide the claim for DIC pursuant to 38 U.S.C.A. § 1318.


FINDINGS OF FACT

1.  The Veteran was not evaluated totally disabled for 10 
continuous years 


immediately preceding his death; was not totally disabled 
from date of his discharge for a period of not less than 5 
years immediately preceding his death; and was not a former 
prisoner of war (POW).  

2.  The Veteran was not "entitled to receive" 
total disability compensation by way of the eight possible 
exceptions listed under 38 C.F.R § 3.22(b).  


CONCLUSION OF LAW

The criteria are not met for DIC pursuant to 38 U.S.C.A. § 
1318.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

However, in the present decision, the Board has found that, 
as a matter of law, the appellant is not entitled to DIC 
under the provisions of 38 U.S.C.A. § 1318.  The notice and 
duty to assist provisions have no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts are dispositive in a matter.  Manning v. Principi, 16 
Vet. App. 534, 542-43 (2002).  In such claims where the law 
is dispositive, the claim must be denied due to a lack of 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In cases such as this, VA is not required to address the duty 
to notify or assist a claimant, where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 
(2002); see also VAOPGCPREC 5-2004.  

Governing Laws and Regulations for 38 U.S.C.A. § 1318 Claim

If the Veteran's death is determined not to be service 
connected, pursuant to 38 U.S.C.A. § 1318, entitlement to DIC 
may be established in the same manner as if the Veteran's 
death were service connected where it is shown that the death 
was not the result of willful misconduct, and the Veteran (1) 
was continuously rated totally disabled for the 10 years 
immediately preceding death, (2) was rated totally disabled 
for a period of at least five years from the date of his 
discharge or release from active duty or (3) was a former POW 
who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  38 U.S.C.A. § 
1318 (West 2002 & Supp. 2009); 38 C.F.R. § 3.22(a) (effective 
Jan. 21, 2000).  The total rating may be schedular or may be 
a total disability rating based on unemployability (TDIU).  
38 C.F.R. § 3.22(c).  

Even if the Veteran was not actually receiving total 
disability compensation per the above circumstances, he still 
may have been "entitled to receive" total disability 
compensation by way of one of the eight possible exceptions 
listed under 38 C.F.R. § 3.22(b).      

As to the first two exceptions, the term "entitled to 
receive" can mean that the Veteran filed a claim for 
disability compensation during his lifetime and one of the 
following two circumstances is met: (1) the Veteran would 
have received total disability compensation at the time of 
death for a service-connected disability rated totally 
disabling for the period specified in paragraph (a)(2) of 
this section but for clear and unmistakable error (CUE) 
committed by VA in a decision on a claim filed during the 
Veteran's lifetime concerning the issues of service 
connection, disability evaluation, or effective date; or (2) 
additional evidence submitted to VA before or after the 
Veteran's death, consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA, provides a basis for 
reopening a claim finally decided during the Veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with §§ 
3.156(c) and 3.400(q)(2) of this part for the relevant period 
specified in paragraph (a)(2) of this section.  38 C.F.R. § 
3.22(b)(1) and (2).    

In addition, the term "entitled to receive" can also mean 
that at the time of death, the Veteran had service-connected 
disability rated totally disabling by VA, but was not 
receiving compensation due to six more possible 
circumstances:  (1) VA was paying the compensation to the 
Veteran's dependents; (2) VA was withholding the compensation 
under authority of 38 U.S.C. § 5314 to offset an indebtedness 
of the Veteran; (3) the Veteran had not waived retired or 
retirement pay in order to receive compensation; (4) VA was 
withholding payments under the provisions of 10 U.S.C. § 
1174(h)(2); (5) VA was withholding payments because the 
Veteran's whereabouts was unknown, but the Veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (6) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. 
§ 3.22(b)(3).  

In Cole v. West, 13 Vet. App. 268 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
cases in which the survivor seeks to establish entitlement to 
DIC under 38 U.S.C.A. § 1318 via CUE, she must provide the 
date or the approximate date of the decision or otherwise 
provide sufficient detail so as to identify the decision 
sought to be attacked collaterally, and establish how based 
on the evidence of record and the law at the time of the 
decision, the Veteran would have been entitled to receive a 
total rating. 

Previously, under the "hypothetical entitlement" approach, 
for claims for DIC benefits filed before January 21, 2000, if 
the survivor of a deceased Veteran could prove that a Veteran 
would have been entitled to receive compensation for a 100% 
disabling service-connected disability for ten years prior to 
death, then the survivor may claim DIC benefits under § 1318, 
even though the deceased Veteran did not actually receive 
such compensation.  VA Gen. Coun. Prec. 68-90 (July 18, 
1990).  See also Green v. Brown, 10 Vet. App. 111, 118-19 
(1997); Carpenter v. West, 11 Vet. App. 140 (1998); Wingo v. 
West, 11 Vet. App. 307 (1998); Cole, 13 Vet. App. at 278.  
However, effective January 21, 2000, 38 C.F.R. § 3.22 
precluded survivors of Veterans from bringing claims for DIC 
benefits using a "hypothetical entitlement" approach for 
claims pending as of January 21, 2000.  Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005).  See also 65 Fed. Reg. 
3,388 (Jan. 21, 2000).     

Subsequently, applying the three-part test outlined in 
Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 
2005), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that 38 C.F.R. § 3.22, barring 
the use of the "hypothetical entitlement" theory, does not 
have an impermissible retroactive effect and may also be 
applied to bar claims for DIC benefits filed by survivors 
prior to January 21, 2000.  Rodriguez v. Peake, 511 F.3d 
1147, 1156 (Fed. Cir. 2008).  In Rodriguez, the Federal 
Circuit found that the application of the amended section 
3.22 did not create an unlawful retroactive effect because it 
did not retrospectively diminish any rights to benefits.  
Notably however, Mrs. Rodriguez had filed her DIC claim 
before the Court's decision in Green was issued (i.e., before 
February 1997).  The decision left open the question of 
whether hypothetical entitlement was available to an 
appellant who filed her claim after Green (i.e., after 
February 1997), but prior to the regulatory change (i.e., 
prior to January 2000).  

However, in response to this question, the Federal Circuit 
most recently held that that the regulatory changes 
eliminating the hypothetical entitlement theory of DIC, as 
discussed in Rodriquez, are retroactive even where an 
appellant filed her claim after the decision in Green (that 
is, after February 1997).  Tarver v. Shinseki, 557 F.3d 1371, 
1377 (Fed. Cir. 2009).  In essence, under Rodriguez and 
Tarver, the amended regulation 38 C.F.R. § 3.22 does not have 
an impermissible retroactive effect, and may be applied in 
order to bar DIC claims filed by survivors under the 
"hypothetical entitlement" theory, no matter when the claim 
was filed.  Simply put, there is no longer any such thing as 
"hypothetical entitlement" to DIC benefits.

Analysis - 38 U.S.C.A. § 1318 Claim

The Veteran died in August 2005.  He was 83 years old.  The 
death certificate lists the principal causes of death as a 
large right hemispheric stroke due to atrial fibrillation due 
to hypertension.  It also lists contributory causes of death 
as diabetes mellitus, aspiration pneumonia, and a urinary 
tract infection.  None of these disorders are currently 
service-connected.  Initially, after a review of the record, 
the Board finds that the Veteran was not in actual receipt of 
total 100 percent disability compensation due to service-
connected disabilities prior to his death for any of the 
required periods of time.  38 U.S.C.A. § 1318(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.22(a) (2008).    

At the time of his death in August 2005, the Veteran was 
service-connected for five separate disabilities.  The 
combined service-connected rating was 100 percent by way of 
meeting the percentage requirements for a TDIU, but effective 
only from September 17, 1999.  In essence, the Veteran was 
only in receipt of a total 100 percent rating from September 
17, 1999 to August 14, 2005.  From September 29, 1945 to 
April 1, 1946, his combined schedular rating was only 50 
percent.  From April 1, 1946 to September 17, 1999, his 
combined schedular rating was only 80 percent.   

Therefore, the Veteran was only in receipt of a total 100 
percent rating for a period of just less than six years prior 
to his death in August 2005.  As such, he did not have total 
disability (100 percent) for a period of ten or more years 
immediately preceding his death.  It follows that he also did 
not have total disability (100 percent) for at least five 
years from the date of his separation from service in 
September 1945.  In fact, his combined disability was only 50 
percent right after separation.  Furthermore, there is no 
indication or allegation that he was a former POW.  In short, 
he was not in actual receipt of compensation for service-
connected disability rated as totally disabling by VA for any 
of the required periods of time.  38 C.F.R. § 3.22(a).  

The appellant and her representative contend that the Veteran 
should have been in receipt of total 100 percent disability 
compensation due to service-connected disabilities for at 
least 10 years prior to the Veteran's death in August 2005.  
This is, in essence, a claim for "hypothetical" 
entitlement.  They contend that the Veteran's service-
connected disabilities were of such severity that the 100 
percent rating could have been in effect as far back as the 
date of the Veteran's discharge from service in September 
1945.  See April 2006 notice of disagreement; March 2007 VA 
Form 646.  At the hearing the appellant related that the 
Veteran was no longer able to work in the mid 1980s due to 
his service-connected gunshot wound  residuals.  Although the 
Veteran applied for TDIU in December 1992, the RO initially 
denied the Veteran's initial claim for TDIU in an April 1993 
rating decision.  The appellant asserts that the Veteran was 
not aware he could file a notice of disagreement within a 
year of the decision in order to appeal it.  Hence, no notice 
of disagreement was ever filed and the decision became final.  
The Veteran once again filed a TDIU claim in September 1999.  
In a December 1999 rating decision, his TDIU claim was 
granted, such that a total 100 percent rating was assigned 
effective September 1999.  

Although the Board is sympathetic to the appellant's 
assertions, any potential claim based on "hypothetical 
entitlement" is now barred as matter of law, no matter when 
the DIC claim for benefits was filed.  Rodriguez, 511 F.3d at 
1156; Tarver, 557 F.3d at 1377.  Here, the appellant filed 
her claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 in 
September 2005.  In any event, as decided in Rodriguez and 
Tarver, the January 2000 changes to 38 C.F.R. § 3.22 are 
retroactively applicable and bar recovery on the hypothetical 
entitlement theory, irrespective of when the DIC claim was 
filed.  Accordingly, inasmuch as the appellant has asserted a 
claim based on "hypothetical entitlement", the Board 
concludes any theory of hypothetical entitlement is barred in 
the present case pursuant to the applicable regulation, 
38 C.F.R. § 3.22, as well the Federal Circuit's holdings in 
Rodriguez and Tarver.

It follows that since any proffered theory of hypothetical 
entitlement for § 1318 benefits is barred as a matter of law, 
the appellant can only establish entitlement to § 1318 
benefits if she shows the Veteran was "entitled to receive" 
total disability compensation by way of one of the eight 
possible exceptions listed under 38 C.F.R. § 3.22(b).      

However, there is no allegation by the appellant or any 
evidence of record showing that she has met the criteria for 
any one of the eight exceptions listed under 38 C.F.R. 
§ 3.22(b).  In this regard, there has been no allegation or 
evidence of CUE in any prior RO decision, nor has the 
appellant or her representative identified any other basis 
for granting this claim aside from hypothetical entitlement.  
38 C.F.R. § 3.22(b)(1).  With regard to CUE, the appellant 
has not provided the date or the approximate date of the 
decision or otherwise provide sufficient detail so as to 
identify the decision sought to be attacked collaterally, and 
establish how based on the evidence of record and the law at 
the time of the decision, the Veteran would have been 
entitled to receive a total rating.  See Cole, 13 Vet. App. 
at 268.  In fact, neither the appellant nor her 
representative has ever mentioned CUE.  In addition, the 
appellant has not submitted additional service department 
records that would provide a basis for reopening a previous 
claim and awarding a total service-connected disability 
retroactively.  38 C.F.R. § 3.22(b)(2).  She also does not 
meet any of the remaining six exceptions listed under 
38 C.F.R. § 3.22(b)(3)(i)-(vi).  Therefore, there is no legal 
basis for granting the appellant's claim pursuant to 
38 U.S.C.A. § 1318.   

The Board is sympathetic to the appellant's claim and her 
particular circumstances.  Nonetheless, VA is bound by the 
applicable law and regulations as written.  38 U.S.C.A. 
§ 7104(c).  Her claim for DIC benefits pursuant to 
38 U.S.C.A. § 1318 is a claim for hypothetical entitlement, 
barred as a matter of law.  In essence, the facts of this 
case are not in dispute and the law is dispositive.  
Accordingly, the appellant's claim under the provisions of 
38 U.S.C.A. § 1318 must be denied for lack of legal merit.  
See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 
426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995). 


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.  


REMAND

Before addressing the merits of the claim for service 
connection for the cause of the Veteran's death, the Board 
finds that additional development of the evidence is 
required.

First, with regard to the VCAA, the notice letters sent by 
the RO to the appellant in October 2005 and November 2006 are 
insufficient.  These letters were not fully compliant with 
the Court's recent decision in Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  That is, for the cause of death 
claim, VCAA notice must include (1) a statement of the 
conditions for which a Veteran was service-connected at the 
time of his death (i.e., the Veteran's gunshot wound residual 
disabilities to the left leg, left thigh, left shoulder, 
right arm, as well as his cervical region scar); (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  

Second, the VA should obtain a medical opinion addressing the 
relationship, if any, between the Veteran's death and his 
military service consistent with the recent Federal Circuit 
cases of DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 
2008) and Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  In 
this regard, the Veteran died in August 2005.  He was 83 
years old.  The death certificate lists the principal causes 
of death as a large right hemispheric stroke due to atrial 
fibrillation due to hypertension.  It also lists contributory 
causes of death as diabetes mellitus, aspiration pneumonia, 
and a urinary tract infection.  Similarly, the VA hospital 
discharge summary dated in August 2005 on the day of his 
death listed his death as due to a stoke secondary to cardio 
embolism from atrial fibrillation.  No autopsy was performed.  

At the time of his death, the Veteran had the following 
service-connected disabilities: residuals of a gunshot wound 
to the left leg wound with footdrop, rated as 60 percent 
disabling; residuals of a gunshot wound to the left thigh and 
buttock wound, rated as 40 percent disabling; residuals of a 
gunshot wound to the left shoulder, rated as 10 percent 
disabling; residuals of a gunshot wound to the right arm, 
rated as 10 percent disabling; and a scar residual of a 
gunshot wound to the cervical region, rated as zero percent 
disabling   The combined service-connected disability rating 
was 80 percent, effective September 17, 1999.  See 38 C.F.R. 
§ 4.25 (combined ratings table).  He was granted TDIU 
effective September 17, 1999.  

The appellant contends that that his service-connected 
gunshot wound disorders contributed to his death.  She 
maintains that his gunshot wound residuals resulted in the 
Veteran being unable to ambulate without assistance.  She 
states he had to use a wheelchair whenever he had to move a 
significant distance.  This level of inactivity caused by his 
service-connected disabilities impacted the development of 
cerebral vascular problems, leading to his stroke, the 
primary cause of his death.  The appellant therefore contends 
that his service-connected gunshot wound disabilities 
contributed to his stroke and heart problems leading to his 
immediate death.  See April 2006 notice of disagreement; 
November 2006 hearing testimony; and June 2009 Appellant's 
Brief.  

In Wood, the Federal Circuit held that 38 U.S.C.A. § 5103A(a) 
does not require the VA to assist a claimant in obtaining a 
medical opinion or examination in a DIC claim only when no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  But upon review of the evidence 
of record, the Board concludes there is a possibility that a 
VA opinion might aid the appellant in substantiating the 
claim.  Therefore, a remand for an opinion from a VA 
physician as to the etiology of the cause of the Veteran's 
death is required.       

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC shall send the appellant a 
VCAA notice letter that is  compliant 
with Hupp.  That is, this additional 
VCAA notice should include (1) a 
statement of the conditions for which 
the Veteran was service-connected at 
the time of his death (i.e., his 
gunshot wound residual disabilities to 
the left leg, left thigh, left 
shoulder, right arm, as well as his 
cervical region scar); (2) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously 
service-connected condition; and 
(3) an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.  

2.	The RO/AMC shall then request an 
appropriate VA physician to provide a 
medical opinion as to the following 
questions:

(A)	Is it at least as likely as not 
(meaning 50 percent or more 
probable) that the Veteran's 
various service-connected 
gunshot wound orthopedic 
disorders were a principal or 
contributory cause of his death?  
In rendering this opinion, 
please address whether his 
service-connected gunshot wound 
disabilities caused or 
chronically worsened his stroke 
and cardiovascular problems that 
primarily led to his death.  

(B)	In addition, is it at least as 
likely as not 
(meaning 50 percent or more 
probable) that any of the 
primary and contributory causes 
of the Veteran's death listed on 
his death certificate had their 
onset during his military 
service or are otherwise related 
to his military service?  

      The claims file, including a 
complete copy of this remand, must be 
made available for review of the 
Veteran's pertinent medical history.  
The report must state whether such 
review was accomplished. In making this 
determination, advise the designated VA 
physician that a principal (primary) 
cause of death is one that singly or 
jointly with some other condition was 
the immediate or underlying cause of 
death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  
A contributory cause of death is one 
that contributed substantially or 
materially to death, hastened it, or 
aided or lent assistance to death.  38 
C.F.R. § 3.312(c).   

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The designated 
VA physician should discuss the medical 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings and information obtained from 
review of the record.  If the examiner 
is unable to provide the requested 
opinion, please expressly indicate this 
and discuss why this is not possible or 
feasible.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be 
undertaken prior to further claim 
adjudication.

4.  The RO/AMC will then readjudicate 
the appellant's claim.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant need take no action until she is so informed.  
She has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


